DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “partial vacuum source” in claims 10 and 17.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 3-9, in claim 1, the recitation “a collection vessel” is recited without reciting a connection to the rest of the apparatus, therefore it is unclear how this component is associated with the apparatus and is unclear. It is noted that claim 2 overcome this rejection, and similarly reciting “a collection vessel in fluidic communication with the liquid outlet port” would overcome this rejection. 
Regarding claim 6, “the respective pumps” has insufficient antecedent basis in the claims; claim 6 would need to depend upon claim 2 for antecedent basis for this limitation.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-2, 4-5, 10 and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mosier et al (US 2014/0287110) in combination with Goodwin et al (US 2007/0281052).
Regarding claim 1, Mosier teaches an apparatus (which would be capable of rehabilitating alcohol, see title, abstract), comprising: a pressure vessel 10 defining a pressure controllable chamber 10; a heater 20 in communication with the pressure controllable chamber 10 (see Fig 1, [0043-0044]); a gas outlet port (to 22/34/42, see Fig 1) in fluidic communication with the pressure controllable chamber; a vacuum pump 34 in fluidic communication with the gas outlet port (see Fig 1, [0048]). Mosier teaches the apparatus is operated in a batch operation manner, with samples input, the separation being run, and then the remaining fluid removed and analyzed (see Example 1, specifically [0063-0066]).
However Mosier teaches a batch operation process and therefore does not teach a liquid inlet port in fluidic communication with the pressure controllable chamber; a liquid outlet port in fluidic communication with the pressure controllable chamber; a collection vessel. However, it is obvious to one having ordinary skill in the art to transform the batch lab-scale process of Mosier to a larger scale continuous process, by modifying Mosier, which requires the manual input and removal of fluid into the pressure vessel as described, into a continuous process, that utilizes a liquid input port, a liquid output port and collection vessel receiving the liquid output, through routine skill to increase throughput of the system and ease of use at larger scales, see MPEP 2144.04 (V) E.
However Mosier does not teach a water jacket at least partially surrounding the pressure controllable chamber and in thermal communication therewith.
Goodwin teaches a continuous reduced pressure distillation system of alcohol Goodwin teaches the system comprises pressure vessel 12 held at a reduced pressure, inlet port 14, outlet drain 15 and gas outlet port 16 to vacuum pump 24 that may be operated in either batch or continuous mode (see Fig 1, [0046-0054]), Goodwin teaches in an embodiment a water jacket is provided in the evaporation pressure chamber 12 that maintains sufficient heating to maintain temperature of the chamber during evaporation (see [0063]).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the system of Mosier in view of Goodwin to allow for both batch or continuous operation by the inclusion of ports, because as set forth above Goodwin shows this was ordinary skill, and the skilled artisan would also be motivated to ensure proper heating by utilizing known heating means, including water jacket, as taught by Goodwin as Goodwin shows these were known equivalents to maintain temperature in a chamber where an alcohol mixture is evaporating.
Regarding claim 2, modified Mosier does not explicitly teach the system an ethanol solution source operationally connected to the liquid inlet port; a first liquid pump in fluidic communication with the liquid inlet port and the ethanol solution source; and a second liquid pump in fluidic communication with the liquid outlet port and the collection vessel. However it was notoriously well known to the skilled artisan that to adapt a batch process to a continuous process that storage vessels associated with pumps and levels controls would allow for supplying and removing fluids to and from the evaporation chamber of modified Mosier to ensure proper operating level of the evaporation chamber and ensure level of fluid to ensure safe operation.
Regarding claim 4, Mosier teaches agitator 36 in pressure controllable chamber 10 (see Fig 1, [0048]).
Regarding claim 5, Mosier teaches temperature sensor 18 and pressure sensor 26 associated with the pressure controllable chamber (see Fig 1, [0043-0044]).

Regarding claim 10, Mosier teaches an apparatus (which would be capable of rehabilitating alcohol, see title, abstract), comprising: a pressure vessel 10 defining a pressure controllable chamber 10; a heater 20 in communication with the pressure controllable chamber 10 (see Fig 1, [0043-0044]); a gas outlet port (to 22/34/42, see Fig 1) in fluidic communication with the pressure controllable chamber; a partial vacuum source (vacuum pump 34) in fluidic communication with the gas outlet port (see Fig 1, [0048]). Mosier teaches the apparatus is operated in a batch operation manner, with samples input, the separation being run, and then the remaining fluid removed and analyzed (see Example 1, specifically [0063-0066]).
However Mosier teaches a batch operation process and therefore does not teach a liquid inlet port in fluidic communication with the pressure controllable chamber; a liquid outlet port in fluidic communication with the pressure controllable chamber; a liquid collection vessel as claimed. However, it is obvious to one having ordinary skill in the art to transform the batch lab-scale process of Mosier to a larger scale continuous process, by modifying Mosier, which requires the manual input and removal of fluid into the pressure vessel as described, into a continuous process, that utilizes a liquid input port, a liquid output port and collection vessel receiving the liquid output, through routine skill to increase throughput of the system and ease of use at larger scales, see MPEP 2144.04 (V) E.
However Mosier does not teach a cooler in thermal communication with the pressure controllable chamber and in thermal communication therewith.
Goodwin teaches a continuous reduced pressure distillation system of alcohol Goodwin teaches the system comprises pressure vessel 12 held at a reduced pressure, inlet port 14, outlet drain 15 and gas outlet port 16 to vacuum pump 24 that may be operated in either batch or continuous mode (see Fig 1, [0046-0054]), Goodwin teaches in an embodiment a water jacket is provided in the evaporation pressure chamber 12 that maintains sufficient heating to maintain temperature of the chamber during evaporation (see [0063]), Goodwin also teaches a thermal cooler is used to cool the alcohol mixture to be evaporated (see [0059]).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the system of Mosier in view of Goodwin to allow for both batch or continuous operation by the inclusion of ports, because as set forth above Goodwin shows this was ordinary skill, and the skilled artisan would also be motivated to ensure proper heating by utilizing known heating means, including water jacket, as taught by Goodwin as Goodwin shows these were known equivalents to maintain temperature in a chamber where an alcohol mixture is evaporating.
However Mosier does not teach wherein residence time from when a liquid is flowed into the pressure controllable chamber until the liquid exits the chamber is no more than sixty seconds; wherein the partial vacuum is insufficient to evaporate an ethanol solution during residence time in the pressure controllable chamber.
These limitations are directed to manner of operation of the system of modified Mosier, and therefore all components of the system of Mosier as claimed are taught and therefore would be capable of being operated as claimed, see MPEP 2114 (II).
Regarding claim 13, modified Mosier does not explicitly teach the system an ethanol solution source operationally connected to the liquid inlet port; a first liquid pump in fluidic communication with the liquid inlet port and the ethanol solution source; and a second liquid pump in fluidic communication with the liquid outlet port and the collection vessel. However it was notoriously well known to the skilled artisan that to adapt a batch process to a continuous process that storage vessels associated with pumps and levels controls would allow for supplying and removing fluids to and from the evaporation chamber of modified Mosier to ensure proper operating level of the evaporation chamber and ensure level of fluid to ensure safe operation.
Regarding claim 14, Mosier teaches temperature sensor 18 and pressure sensor 26 associated with the pressure controllable chamber (see Fig 1, [0043-0044]).

Claim(s) 3, 8-9 and 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mosier et al (US 2014/0287110) in combination with Goodwin et al (US 2007/0281052) as applied above and further in combination with Angelucci (US 1,885,402).
Regarding claims 3, 8-9 and 11-12, modified Mosier teaches all limitations as set forth above, however Mosier does not teach the system comprising a helical race winding around the pressure controllable chamber a plurality of times from the liquid inlet port to the liquid outlet port, and/or a ramp operationally connected to receive liquid from the inlet port, thin the liquid into a sheet, and convey the liquid to the liquid outlet port and/or wherein the pressure vessel is a helically wound tube.
Angelucci teaches a system for continuous evaporation under a vacuum of a liquid (see title, P1:L1-6), Angelucci teaches the evaporator 2 comprises spirally wound tubes that form a helical race arrangement, wherein liquid admitted to tubes follows a ramp operationally connected from liquid inlet 7 to concentrated liquid outlet 8 (See Fig, P1:L31-57), Angelucci teaches the controlled helical race/ramp advantageous to controlling time of heating/evaporatiorn (see P1:L13-30).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the system of Mosier in view of Angelucci to modify the evaporation chamber to comprise helical ramp/race design as taught by Angelucci to control time of evaporation of the evaporating fluid of Mosier as Angelucci teaches the time of evaporation is controlled therefore allowing better control of the system.

Claim(s) 6 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mosier et al (US 2014/0287110) in combination with Goodwin et al (US 2007/0281052) as applied above and further in combination with Spani (US 2008/0011597).
Regarding claims 6 and 15, modified Mosier teaches all limitations as set forth above, however Mosier does not teach the system further comprising: an electronic controller operationally connected to the respective pumps, the respective ports, and the water jacket.
Spani teaches a system for controlling removal of alcohol and other compounds from a solution (see title, abstract), Spani teaches it is advantageous to include PLC controller 104 connected to all control aspects of the system to accomplish precise monitoring and control of various aspects of the system (see Figs 1-2, [0033]).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the system of Mosier in view of Spani because both Mosier and Spani teaches a system for removing components from an alcohol solution and Spani teaches including a controller allows for precise monitoring and control of the system.

Claim(s) 7 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mosier et al (US 2014/0287110) in combination with Goodwin et al (US 2007/0281052) as applied above and further in combination with Boucher et al (US 5,458,739).
Regarding claims 7 and 16, modified Mosier teaches all limitations as set forth above, however Mosier does not teach the system wherein the liquid inlet port is a spray head.
Boucher teaches a volatiles separator and concentrator from a liquid feed stream under lower temperature and high vacuum (see title, abstract), Boucher teaches an atomizing spray nozzles 34 is selected to provide high surface area of evaporating liquid introduced into chamber, and is important in contributing to evaporation of volatiles from the liquid in spray chamber 36 (see Fig 1, C8:L54-C9:L50).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the system of Mosier in view of Boucher to incorporate a spray atomizing nozzle as taught by Boucher because Boucher teaches use of atomization greatly increases surface area of the liquid from which volatiles are being removed thereby ensuring the evaporation can take place more readily at the same conditions improving results of the system.

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mosier et al (US 2014/0287110) in combination with Goodwin et al (US 2007/0281052) and Spani (US 2008/0011597).
Regarding claim 17, Mosier teaches an apparatus (which would be capable of rehabilitating alcohol, see title, abstract), comprising: a pressure vessel 10 defining a pressure controllable chamber 10; a heater 20 in communication with the pressure controllable chamber 10 (see Fig 1, [0043-0044]); a gas outlet port (to 22/34/42, see Fig 1) in fluidic communication with the pressure controllable chamber; a partial vacuum source (vacuum pump 34) in fluidic communication with the gas outlet port (see Fig 1, [0048]). Mosier teaches the apparatus is operated in a batch operation manner, with samples input, the separation being run, and then the remaining fluid removed and analyzed (see Example 1, specifically [0063-0066]).
However Mosier teaches a batch operation process and therefore does not teach a liquid inlet port in fluidic communication with the pressure controllable chamber; a liquid outlet port in fluidic communication with the pressure controllable chamber; a liquid collection vessel as claimed. However, it is obvious to one having ordinary skill in the art to transform the batch lab-scale process of Mosier to a larger scale continuous process, by modifying Mosier, which requires the manual input and removal of fluid into the pressure vessel as described, into a continuous process, that utilizes a liquid input port, a liquid output port and collection vessel receiving the liquid output, through routine skill to increase throughput of the system and ease of use at larger scales, see MPEP 2144.04 (V) E.
However Mosier does not teach a cooler in thermal communication with the pressure controllable chamber and in thermal communication therewith.
Goodwin teaches a continuous reduced pressure distillation system of alcohol Goodwin teaches the system comprises pressure vessel 12 held at a reduced pressure, inlet port 14, outlet drain 15 and gas outlet port 16 to vacuum pump 24 that may be operated in either batch or continuous mode (see Fig 1, [0046-0054]), Goodwin teaches in an embodiment a water jacket is provided in the evaporation pressure chamber 12 that maintains sufficient heating to maintain temperature of the chamber during evaporation (see [0063]), Goodwin also teaches a thermal cooler is used to cool the alcohol mixture to be evaporated (see [0059]).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the system of Mosier in view of Goodwin to allow for both batch or continuous operation by the inclusion of ports, because as set forth above Goodwin shows this was ordinary skill, and the skilled artisan would also be motivated to ensure proper heating by utilizing known heating means, including water jacket, as taught by Goodwin as Goodwin shows these were known equivalents to maintain temperature in a chamber where an alcohol mixture is evaporating.
However Mosier does not teach wherein residence time from when a liquid is flowed into the pressure controllable chamber until the liquid exits the chamber is no more than sixty seconds; wherein the partial vacuum is insufficient to evaporate an ethanol solution during residence time in the pressure controllable chamber.
These limitations are directed to manner of operation of the system of modified Mosier, and therefore all components of the system of Mosier as claimed are taught and therefore would be capable of being operated as claimed, see MPEP 2114 (II).
However Mosier does not teach the system further comprising: an electronic controller operationally connected to the respective pumps, the respective ports, and the water jacket.
Spani teaches a system for controlling removal of alcohol and other compounds from a solution (see title, abstract), Spani teaches it is advantageous to include PLC controller 104 connected to all control aspects of the system to accomplish precise monitoring and control of various aspects of the system (see Figs 1-2, [0033]).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the system of Mosier in view of Spani because both Mosier and Spani teaches a system for removing components from an alcohol solution and Spani teaches including a controller allows for precise monitoring and control of the system.

Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Davis (US 2020/0123481) teaches spirits purification via heating. Salzman (US 10,428,298) teaches methanol reduction of alcohol. Lynn (US 2013/0243922) teaches removal of alcohols from a fluid. Smith (US 5,480,665) teaches treatment of wine. Lionelle et al (US 4,347,32) teaches alcohol production system with post treatments.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN MILLER whose telephone number is (571)270-1603. The examiner can normally be reached Monday - Friday 9 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on (571) 272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN MILLER/Primary Examiner, Art Unit 1772